OPINION
By THE COURT:
Submitted on two motions of appellee filed the same date. One moves the Court for an order dismissing the appeal on questions of law and fact on the grounds that the appointment of a guardian is not a chancery case. The other is for an order remanding the bill of exceptions to the trial court for diminution of the record in the particular set out in the motion.
*578The first motion must be sustained in-so-far as it relates to the appeal on questions of law and fact on the authority of an opinion of this Court In re Jacobs, 26 Abs 670. To like effect is In re Moyer, a minor, 68 Oh Ap 319.
The appeal on questions of law and fact must be dismissed and the .appeal will be retained as upon questions of law and appellant will be given 30 days from the filing of the entryjournalizing this decision within which to have a bill of exceptions settled and allowed in the trial court.
The second motion must be overruled because it is not timely. A bill of exceptions is not appropriate on an appeal of questions of law and fact. Inasmuch as it appears that there is a transcript of the testimony which, in probability, has been designated bill of exceptions, it could be refiled, as such, as soon as the trial judge can again approve it. The subject matter of the second motion can, when the bill of exceptions is presented to the trial judge be brought to his attention and if there is error in the bill it can then be corrected.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.